           Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 1 of 7



                                   UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF LOUISIANA

DEBOARH MARSH ET AL.                *     CIVIL ACTION
                                    *
VERSUS                              *     NO.: 19:174
                                    *
JOE TEX XPRESS, INC.,               *     JUDGE
ET AL                               *
                                    *     JURY DEMAND
                                    *
******************************************************************************

                                            NOTICE OF REMOVAL

TO:        Clerk of Court
           United States District Court
           Eastern District of Louisiana
           500 Poydras Street, Room C-151
           New Orleans, Louisiana 70130


           Defendant, Joe Tex Xpress, Inc., (“Defendant”), respectfully submits this Notice of

Removal of the above-styled matter, and as cause therefore shows as follows.

                                                           1.

           This action was originally commenced by Plaintiffs, Deboarh Marsh, Daviell Duncan,

Deidra Andrews individually and on behalf of minor child, A.A. as natural tutrix and Bertell

Marsh, (collectively referred to herein as “Plaintiffs”), on November 29, 2018, through a filing of

a Petition for Damages in the Civil District Court for the Parish of Orleans, State of Louisiana,

entitled Deborah Marsh, Daviell Duncan, Deidra Andrews individually and on behalf of minor

child, A.A. as natural tutrix and Bertell Marsh v. Joe Tex Xpress, Inc., Mahaley Transport, LLC,

Morris Mahaley, and John Doe, and bearing case number 2018-11938, Division N.1

                                                           2.


1
    See generally Exhibit “A,” Copies of All Process, Pleadings, and Orders Served in this matter.

                                                           1
          Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 2 of 7



          In the Petition for Damages, Plaintiffs name Joe Tex Xpress, Inc., Mahaley Transport,

LLC, and Morris Mahaley as defendants.2

                                                      3.

          Joe Tex Xpress was served with citation and copy of the Petition for Damages on

December 13, 2018, which is the date on which Joe Tex Xpress first received, through service or

otherwise, a copy of the initial pleading setting forth the claim for relief upon which this action is

based.3

                                                      4.

          This removal is effected and has been timely filed within thirty (30) days of Joe Tex

Xpress, Inc. being served with process and within one (1) year after the commencement of the

action, as allowed by 28 U.S.C. § 1446(b).

                                                      5.

          Pursuant to 28 U.S.C. § 1441(b)(1), the citizenship of defendants sued under fictitious

names shall be disregarded.

                                                      6.

          The United States District Court for the Eastern District of Louisiana is the Court

embracing the place where this action is pending in state court.4

                                                      7.

          This Court has jurisdiction over this matter and it is properly removed to this Court

pursuant to 28 U.S.C. § 1332; 28 U.S.C. § 1441; and 28 U.S.C. § 1446.

                                                      8.

2
  See Id. at Plaintiffs’ Petition for Damages ¶ I.
3
  Service was made on Joe Tex Xpress, Inc. on December 13, 2018. See Affidavit of Angie Dunavant included in
Exhibit “A.” At the time of removal, no proof of service was filed into the record in the state district court.
Defendant, Joe Tex Xpress, Inc. will supplement its removal filings when service information becomes available.
4
  See, 28 U.S.C. § 98(a).

                                                      2
         Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 3 of 7



        Pursuant to 28 U.S.C. § 1446(a), attached hereto is Exhibit “A” are all process, pleadings,

and orders served on the Removing Defendant, Joe Tex Xpress, Inc. in the state court action.

                             I. DIVERSITY OF CITIZENSHIP JURISDICTION

                                                       9.

        This action is properly removed to this Court Pursuant to 28 U.S.C. § 1332 and § 1441, in

that all properly joined and served parties are of diverse citizenship, and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

                                                       10.

        Upon information and belief, at the time of the filing of the Petition for Damages and at

all times thereafter, Plaintiffs were and remain individuals domiciled in and are citizens of the

Parish of Orleans, State of Louisiana.5

                                                       11.

        At the time of filing of the Petition for Damages and at all times thereafter, Joe Tex

Xpress, Inc., was and remains a Nevada company, with its principal place of business in Texas.

As a result, Joe Tex Xpress, Inc. is a citizen of Nevada and Texas.6

                                                       12.

        Upon information and belief, at the time of filing of the Petition for Damages and at all

times thereafter, Mahaley Transport, LLC, is managed by Morris Mahaley, who, upon

information and belief, is domiciled in the State of Texas. 7 As a result, Mahaley Transport, LLC,

is a citizen of the State of Texas.


5
  See, Exhibit “A” at Plaintiffs’ Petition for Damages (indicating in introductory paragraphs that Plaintiffs are
residents of Orleans Parish, State of Louisiana).
6
  See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079, (5th Cir. 2008) (“[A] corporation shall be deemed to
be a citizen of any State by which it has been incorporated and of the State where it has its principal place of
business.”), citing 28 U.S.C. § 1332(c)(1).
7
  See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (“The citizenship of a LLC is
determined by the citizenship of its members.”).

                                                        3
         Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 4 of 7



                                                        13.

         Upon information and belief, at the time of filing of the Petition for Damages and at all

times thereafter, Morris Mahaley was domiciled in and remains a resident of the State of Texas.8

                                                        14.

         Based on the foregoing, there is complete diversity of citizenship of the parties.

                                       II. AMOUNT IN CONTROVERSY

                                                        13.

         Plaintiffs’ Petition for Damages alleges that Plaintiffs “were injured” in the accident at

issue and seek an award of monetary damages for “past physical pain and suffering, future

physical pain and suffering, past, present, and future mental pain and suffering, past present, and

future medical expenses, rental expenses, property damage, loss of use and/or depreciation of

vehicle, loss of past and future earnings, loss of future earning capacity, past and future loss of

enjoyment of life, permanent disability to the body, loss of consortium, and penalties and

attorneys’ fees.”9

                                                        14.

         In a delictual action such as this, the Louisiana Rules of Civil Procedure prohibit a

plaintiff from including any “specific monetary amount of damages” in an original Petition

“except that if a specific amount of damages is necessary to establish…the lack of jurisdiction of

federal courts due to insufficiency of damages,…a general allegation that the claim exceeds or is

less than the requisite amount is required. 10 Here, Plaintiffs have failed to provide any such

general allegation to establish the lack of this Court’s jurisdiction in their Petition for Damages.


8
  See, Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (“The citizenship of a natural person
is determined by the state in which he or she is domiciled.”).
9
  See, Exhibit A, Plaintiffs’ Petition for Damages, ¶ V and II.
10
   Louisiana Code of Civil Procedure article 893(A)(1).

                                                         4
            Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 5 of 7



Under such circumstances, there is a presumption in favor of finding that the amount in

controversy exceeds the amount necessary for federal jurisdiction. 11 Moreover, it is facially

apparent that Plaintiffs seek recovery in tort for the damages described in the preceding

paragraph in excess of $75,000.00.

                                                          15.

           Thus, it is apparent from the face of the Petition for Damages that the amount in

controversy exceeds the sum of $75,000.00, exclusive of costs and interest. Therefore, this

action may be removed to this Court pursuant to 28 U.S.C. § 1441.

                                                III. JURY DEMAND

                                                          16.

           Defendant, Joe Tex Xpress, Inc., hereby prays for a trial by jury on all issues raised in

Plaintiff’s Petition for Damages.

                                                 IV. CONCLUSION

                                                          17.

           This civil action is one in which this Court has original jurisdiction pursuant to 28 U.S.C.

§ 1332, in that it is a civil action between citizens of different states, wherein the amount in

controversy exceeds the sum of $75,000.00, exclusive of costs and interest. Therefore, this

action may be removed to this Court pursuant to 28 U.S.C. § 1441.

                                                          18.

           Pursuant to 28 U.S.C. § 1446(d), Plaintiffs are being provided with a copy of this Notice

of Removal, and a copy of this Notice of Removal is being filed with the Clerk of Court for the

District Court for the Parish of Orleans, State of Louisiana.

                                                          19.
11
     Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).

                                                           5
       Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 6 of 7



       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies she has read the foregoing Notice of Removal, that to the best of her knowledge,

information, and belief, formed after reasonable inquiry, it is well-grounded in fact and is

warranted by existing law, and that it’s not interposed for any improper purpose.

                                               20.

       By filing this Notice of Removal, Defendant does not waive and hereby reserves all

defenses and objections to Plaintiffs’ Petition for Damages.

       WHEREFORE, defendant, Joe Tex Xpress, Inc. respectfully requests that this Court

assume full jurisdiction over this matter as provided by law because all properly joined parties

are completely diverse and the requisite jurisdictional amount in controversy has been met.




                                                     Respectfully submitted:

                                                     /s/ Andre M. Boudreaux
                                                     EMILY E. EAGAN (29166)
                                                     Email: eeagan@glllaw.com
                                                     ANDRE M. BOUDREAUX (37598)
                                                     Email: aboudreaux@glllaw.com
                                                     GIEGER, LABORDE & LAPEROUSE,
                                                     L.L.C.
                                                     One Shell Square
                                                     701 Poydras Street, Suite 4800
                                                     New Orleans, Louisiana 70139-4800
                                                     Tel: (504) 561-0400
                                                     Fax: (504) 561-1011
                                                     Counsel for Defendant, Joe Tex Xpress, Inc.




                                                6
       Case 2:19-cv-00174-SM-MBN Document 1 Filed 01/10/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was served upon all counsel of record this
  th
10 day of January 2019, by e- filing same into the CM/ECF system, which will automatically
deliver a copy of same to all counsel.

                                            /s/ Andre M. Boudreaux
                                            ANDRE M. BOUDREAUX




                                               7
